\H6W1H1
CCA #       13-13-00326-CR                         OFFENSE:     Attempted Murder

            TALAL NIMER EL HAJ v. THE STATE OF
STYLE:      TEXAS                                  COUNTY:      Hidalgo

TRIAL COURT-              389th District Court                                              MOTION
TRIAL COURTS:             CR-3117-12-H                 FOR REHEARING IS:
TRIAL COURTJUDGE:         Hon. Leticia Lopez           DATE: August 29. 2014
DISPOSITION: Vacated in Part. Modified and             JUDGE: Chief Justice Valdez
Affirmed as Modified
DATE:

JUSTICE:                               PC      S

PUBLISH:                             DNP:


CLK RECORD:           X                               SUPP CLK RECORD.
RPT RECORD:           X                                SUPP RPT RECORD.
STATE BR:             X                               SUPPBR
APP BR:               X                                PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS

                                                     CCA#



     APPELLANT _S                Petition              Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
          K*fL*el>s                                    JUDGE:

DATE:                                                  SIGNED:                        PC:

JUDGE:                                                 PUBLISH:                      DNP:



                    MOTION FOR REHEARING IN            MOTION FOR STAY OF MANDATE IS:

CCA IS:                   ON                                                   ON

JUDGE:                                                 JUDGE:




                                        Vol. I of 3